DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
2.	Claims 1, 3-6, 8-11 and 13-15 are allowed.
The following is an examiner’s statement for reasons for allowance, after thorough updated search and reconsideration:
The instant application is directed to a touch apparatus/system which is able to report touch event when the touch system is partially submerged in conductive liquid. The previously cited prior art references Co et al, Mun et al. teach similar disclosure of detecting submersion of a capacitance sensing system and transition the capacitance sensing system into an underwater mode that facilitates detecting and processing subsequent non-conductive underwater touches (see Final Rejection mailed on 02/08/2022). Updated search was performed and yielded prior art reference Shah (US 20180307375 A1). Shah discloses general teachings of touch input processing for touch-sensitive devices in wet environments in particular, water on the touch-sensitive surface, and filtering unintended contact detected on a touch sensor panel or touch screen. The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, determining whether the larger one of the two average values is larger than a second threshold, where the first threshold is larger than the second threshold; determining the touch panel is partially covered by a large object other than conductive liquid when the larger one of the two average values is less than the second threshold, determining one side with the larger one of the two average values is below a surface of the conductive liquid and another side is above the surface of the conductive liquid when the larger one of the two average values is larger than the second threshold, in the context of touch system that enables the determination of precise touch event when the touch system is partially submerged in conductive liquid, in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISHNA P NEUPANE/Examiner, Art Unit 2693